DETAILED ACTION
Reasons for Allowance
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Dianoosh Salehi (Reg. No. 46,352) on February 25, 2022. 2.	The application has been amended as follows:
1. 	(Currently Amended) A sensor comprising:
a first electrode;
a second electrode spaced apart from the first electrode by an electrode gap;
a gate electrode capacitively coupled to the electrode gap;
a DNA bridge molecule spanning the electrode gap and having a first end and a second end[s], the first end conjugated to the first electrode and the second end conjugated to the second electrode;
a processive enzyme conjugated to the first electrode and the second electrode[s] via the DNA bridge molecule, the processive enzyme comprising a native or genetically engineered polymerase, a reverse transcriptase, a helicase, an exonuclease, or a molecular motor for packaging of viral DNA; and
a trans-impedance amplifier electrically connected to the gate electrode and at least one of the first electrode and the second electrode, the trans-impedance amplifier providing a 
2. 	(Currently Amended) The sensor of claim 1, wherein the [trans-impedance amplifier provides a] biasable voltage is across from the first electrode [and] to the second electrodes, and wherein the measurable electrical parameter comprises a current output.
5. 	(Currently Amended) The sensor of claim 1, wherein the processive enzyme is directly wired between the first electrode and the second electrode[s] to provide a conductive pathway between the first electrode and the second electrode[s], through the processive enzyme.
8. 	(Currently Amended) A sensor comprising:
a first electrode;
a second electrode spaced apart from the first electrode by an electrode gap;
a gate electrode capacitively coupled to the electrode gap;
at least two arm molecules [to] electrically connected a processive enzyme to the first electrode and the second electrode[s], wherein one of the at least two arm molecules [are] is selected from a double stranded DNA [or] and a protein alpha helix, and the processive enzyme comprises a native or genetically engineered polymerase, a reverse transcriptase, a helicase, an exonuclease, or a molecular motor for packaging of viral DNA; and
a trans-impedance amplifier electrically connected to the gate electrode and at least one of the first electrode and the second electrode, the trans-impedance amplifier providing a biasable voltage to the gate electrode and an output comprising a measurable electrical parameter.
11. 	(Currently Amended) The sensor of claim 1, wherein the first electrode and the second electrode[s comprise] are a source electrode and a drain electrode[s,] respectively, and wherein the biasable voltage to the source electrode, the drain electrode and the gate electrodes. 
41. 	(Currently Amended) The sensor of claim 1, wherein the output comprising the measurable electrical parameter is a current output and comprises perturbations [in a current output of the trans-impedance amplifier].
42. 	(Currently Amended) The sensor of claim 1, wherein the first electrode and the second electrode[s comprise] are a source electrode and a drain electrode[s,] respectively, and wherein the measurable electrical parameter is a source-drain current between the source electrode and the drain electrode[s].
43. 	(Currently Amended) The sensor of claim 16, wherein the DNA bridge molecule comprises a double stranded DNA.
44. 	(Currently Amended) The sensor of claim 8, wherein the one of the at least [one] two arm molecules [comprises a] is the protein alpha helix.
45. 	(Currently Amended) The sensor of claim 8, wherein the one of the at least [one] two arm molecules [comprises a] is the a double stranded DNA.
3.	The following is an examiner’s statement of reasons for allowance: 
Claims 1, 2, 5, 8, 11, and 41-45 are allowable in light of the terminal disclaimer filed on February 15, 2022 and the examiner’s amendment. The double patenting rejections have been withdrawn in view of the terminal disclaimer filed on February 15, 2022. The closest prior arts in the record are Turner et al., (US 2017/0038333 A1, filed on August 3, 2016), Katayama et al., (US Patent No. 4,923,586, published May 8, 1990) or Ciubotaru (US2015/0077183 A1, published on March 19, 2015). These prior arts do not teach a combination of all components of claims 1 and 8. These prior arts either alone or in combination with the other arts in the record do . 
Any comments considered necessary by applicant must be submitted no later than
the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
4.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        February 25, 2022